Name: Commission Regulation (EEC) No 3549/85 of 16 December 1985 derogating from the quality standard for citrus fruit
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations
 Date Published: nan

 17. 12. 85 Official Journal of the European Communities No L 338/ 17 COMMISSION REGULATION (EEC) No 3549/85 of 16 December 1985 derogating from the quality standard for citrus fruit HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Regulation (EEC) No 379/71 , until 15 July 1986 , the last subparagraph under B ('Pack ­ aging') in item V ('Packaging and presentation ') of the Annex thereto is hereby replaced by the following : 'The package, or bulk consignment for produce dispatched in bulk, must be free from any foreign matter ; however, a presentation where a short twig with some green leaves adheres to the fruit is allowed.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 2 (3) thereof ; Whereas Commission Regulation (EEC) No 379/71 (3) laid down quality standards for citrus fruit, which are contained in the Annex to that Regulation ; Whereas, in view of the development of marketing, certain provisions as formulated at present relating to packaging may lead to confusion ; whereas steps should be taken to remedy this situation pending a full revision of the standard ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 130, 16 . 5 . 1984, p . 1 . 0 OJ No L 45, 24 . 2 . 1971 , p . 1 .